Citation Nr: 0114459	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-13 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether the rating for the veteran's diabetes mellitus 
was properly reduced from 60 percent to 20 percent, effective 
from July 1, 2000.  

2.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected major depression, 
currently evaluated as 50 percent disabling.  

3.  Entitlement to an effective date earlier than July 9, 
1992, for the grant of a total disability evaluation due to 
individual unemployability.  

4, Entitlement to an effective date earlier than October 14, 
1999, for the award of Chapter 35 benefits (Dependents' 
Educational Assistance).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to March 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
which denied the benefits sought on appeal.  

In March 1998, the veteran submitted a claim for a disability 
evaluation in excess of 60 percent for his service-connected 
diabetes mellitus.  The claim was denied in December 1998 and 
he appealed.  Subsequent to receipt of additional evidence 
and results of a VA medical examination, the RO, in a January 
2000 rating decision, proposed reducing the disability 
evaluation from 60 percent to 20 percent, and the veteran was 
so advised.  In March 2000, the RO implemented the reduction 
and the veteran appealed.  The issue has thus been 
recharacterized by the Board to reflect whether the 
evaluation was properly reduced.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.  

2.  Reports of outpatient treatment from 1992 to 1999 reflect 
service-connected Type II diabetes mellitus, was controlled 
by diet without requiring oral agents or insulin and with no 
other remarkable symptomatology.  

3.  In January 2000, the RO proposed reducing the veteran's 
diabetes mellitus evaluation from 60 percent to 20 percent; 
the veteran was notified of this proposal by VA letter.  By 
rating decision of March 31, 2000, the RO reduced the 
veteran's diabetes mellitus evaluation from 60 percent to 20 
percent, effective from July 1, 2000.  

4.  Medical evidence, both at the time of the increased 
rating to 60 percent and at the time of the reduction to 20 
percent, shows that the veteran's diabetes mellitus has 
consistently been controlled by diet alone; the presence of 
diabetic polyneuropathy manifested by hyperesthesias in the 
distal upper and lower extremities; and meralgia 
paresthetica, with actual improvement in that there is no 
medical evidence showing the necessity of regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalizations or twice a month visits 
to a diabetic care provider, plus complications.  

5.  In a December 1998 rating decision, the RO granted 
service connection for major depression, secondary to the 
veteran's service-connected diabetes mellitus, and assigned 
10 percent disability rating, effective from the veteran's 
hospitalization in September 1995.  In September 1995, the 
veteran's had symptoms of depression, somber mood, little 
variation in his affect, tearful episodes, and sleep 
impairment associated with his major depression.  

6.  Neither the former criteria for evaluating psychiatric 
disabilities, in effect as of the date the award of service 
connection for major depression was effective, nor the 
revised criteria, which became effective November 7, 1996, 
are clearly more favorable to his claim.  

7.  As of September 1995, the veteran's major depression has 
been shown to result in definite occupational and social 
impairment.  

8.  The veteran's October 1999 VA examination results show 
that the veteran's major depression had resulted in no more 
than considerable occupational and social impairment; or 
(since November 7, 1996) occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect, impaired judgment, disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  

9.  In a March 2000 rating decision, the RO assigned an 
effective date of July 9, 1992, the effective date for a 60 
percent rating for service-connected diabetes mellitus, the 
veteran's sole service-connected disability at the time, for 
the award of a total disability rating based on individual 
unemployabilty due to the service-connected disability.  

10.  Prior to October 1999, the evidence of record does not 
reflect that the veteran had a disability evaluated as total 
and permanent in nature resulting from a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for a reduction in the evaluation of the 
veteran's diabetes mellitus from 60 percent to 20 percent, 
effective from July 1, 2000, were met and the reduction was 
proper.  38 U.S.C.A. § 5112(b)(6) (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 3.344, 4.1-4.7, 4.41, 4.119, Diagnostic Code 
7913 (2000).

2.  The criteria for a disability evaluation in excess of 20 
percent for the veteran's diabetes mellitus since July 2000 
have not been met.  38 U.S.C.A. §§ 5107(a), 1155 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 3.344, 4.1-4.7, 4.41, 4.119, 
Diagnostic Code 7913 (2000).

3.  The criteria for a 30 percent disability evaluation for 
major depression, effective from September 1995, have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.321, 4.1-
4.3, 4.7, 4.10, 4.132 Diagnostic Code 9405 (1996).  

4.  Since October 1999, the date of the Veteran's VA 
examination, the criteria for a disability evaluation in 
excess of 50 percent have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 3.321, 4.1-4.3, 4.7, 4.10, 4.130, 
4.132 Diagnostic Codes 9405, 9434 (1996, 2000).

5.  The criteria for an effective date earlier than July 9, 
1992, for the grant of a total rating based on individual 
unemployabilty due to the service-connected disability have 
not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2000).  

6.  The criteria for an effective date earlier than October 
14, 1999, for the award of Chapter 35 benefits (Dependents' 
Education Assistance) have not been met.  38 U.S.C.A. 
§§ 3500, 3501 (West 1991); 38 C.F.R. § 21.3021 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case 
and supplemental statement of the case, provided to both the 
veteran and his representative, specifically satisfy the 
requirement at § 5103 of the new statute in that they clearly 
notify the veteran and his representative of the evidence 
necessary to substantiate his claim.  Additionally, the Board 
finds that the duties to assist provided under the new 
statute at § 5103A have also been fulfilled in that all 
evidence and records identified by the veteran as plausibly 
relevant to his pending claim have been collected for review 
and a VA examinations were provided and VA medical records 
were obtained and associated with the claims folder.  No 
further assistance is necessary to comply with the 
requirements of this new legislation or any other applicable 
rules or regulations regarding the development of the pending 
claim.

I.  Diabetes Mellitus

The veteran's service medical records show that he was found 
to have diabetes mellitus.  He subsequently was discharged 
from service because of diabetes mellitus.  Service-
connection was granted and, in 1974, a 10 percent evaluation 
was assigned.  In November 1992, the 10 percent rating was 
increased to 60 percent, based on medical evidence showing 
that the diabetes mellitus had increased in severity, 
primarily because of findings of the beginning complications 
of diabetic neuropathy involving both feet.  

During a VA examination in September 1998, the veteran 
related he had treated his diabetes with diet alone for the 
most part.  He had not been on insulin or oral hypoglycemics 
on an ongoing basis.  Upon questioning, he related that he 
had not adhered to a 1500-calorie/day diabetic diet.  His 
weight had increased approximately 15 pounds over the last 
year.  He had had no episodes of ketoacidosis or hypoglycemia 
and had not had any hospitalizations for these episodes.  He 
did have spells of anxiety and a sensation of nearly 
fainting, but these were associated with normal blood sugars.  
He checked his own blood sugars on a daily basis, which 
ranged about 140 mg/dl in the morning and, later in the day, 
his blood sugar rose to 200 mg/dl.  The examining physician 
noted that the veteran had not been seen for diabetes within 
the last two years.  The veteran had no knowledge of any 
diabetic retinopathy or kidney problems.  He complained of 
burning in the feet and some tingling.  The veteran was able 
to walk slowly about one mile and can climb one flight of 
stairs slowly, having to stop at the top because of mild 
breathlessness and pain in the feet.  He did have some 
burning pain in the feet.  Physical examination revealed a 
well-developed, moderately obese male, 67.25 inches tall, and 
weighing 197 pounds.  All peripheral pulses were palpable and 
of good volume.  Neurologic examination of the lower 
extremities disclosed some slight loss of light touch over 
the toes with diminished vibratory sensation over the distal 
feet, as well as pinprick and pain.  He was able to walk on 
his toes without difficulty and walking on his heels was 
possible, but his gait was rather unsteady.  The diagnoses 
included diabetes mellitus, mild, controlled by diet alone, 
and diabetic polyneuropathy, involving the distal lower 
extremities.  Blood test results revealed slight elevation of 
blood sugar, urinalysis was negative and hemoglobin AIc was 
normal.  

VA outpatient treatment report for February 1999 notes that 
the veteran reported his home blood sugar readings ranged 
from 120 mg/dl to 140 mg/dl in the morning fasting.  At 
night, readings were 180 mg/dl to 200 mg/dl.  He related that 
he had never had any reading over 200 mg/dl.  He reported 
that his feet swelled intermittently every few days.  He had 
a regular follow-up with a dietitian and he would start 
glipizide during the next visit while continuing his diet, if 
indicated.  A future VA examination was scheduled to 
determine a static level of disability.  

In October 1999, the veteran underwent VA examination by the 
same physician who had examined him in September 1998.  The 
records were reviewed and the examiner noted that, in the 
interim since that examination, the veteran had not been 
hospitalized for ketoacidosis or hypoglycemic reactions.  He 
had been examined by the neurology service earlier in the 
year, and diabetic polyneuropathy and diabetic mononeuropathy 
characterized by meralgia paresthetica on the right was 
noted.  He had remained on diet therapy alone.  The physician 
noted that the veteran did not follow the diet and that he 
checked his blood sugars only sporadically, the values 
remaining about the same as last year, i.e., a fasting blood 
sugar around 140 mg/dl and a late afternoon blood sugar 
approximating 200 mg/dl.  He had had a progressive increase 
in symptomatology related to his diabetic neuropathy.  His VA 
physician was considering the addition of some type of anti-
diabetic medication.  On funduscopic examination through the 
undilated pupil showed no diabetic retinopathy.  Sensation in 
the upper extremities showed a mild hyperthesia from the mid 
forearm distally on both upper extremities.  In the lower 
extremities, the veteran showed an area of hyperthesia over 
the anterolateral right thigh, the site of meralgia 
paresthetica.  Sensation to light touch, vibration and pain 
began to be diminished in the mid calf level and he lost pain 
sensation in the mid foot level.  The diagnoses included 
diabetes mellitus, controlled with diet alone; diabetic 
polyneuropathy, manifested by hypesthesias in the distal 
upper extremities and lower extremities, and meralgia 
paresthetica (diabetic mononeuropathy, right thigh). 

Thereafter, following all proper procedures, the RO reduced 
the rating for diabetes mellitus from 60 percent to 20 
percent effective July 1, 2000, based on a showing that the 
veteran did not use insulin. 

A.  Reduction from 60 percent to 20 percent

Reductions in the rating of a service-connected disability 
generally are governed by 38 C.F.R. § 3.344.  In the 
veteran's case, the 60 percent disability evaluation for his 
diabetes mellitus was in effect for eight years.  Hence, the 
provisions of 38 C.F.R. § 3.344 apply.  These provisions 
indicate that a reduction in rating is warranted if medical 
evidence discloses that there has been sustained material 
improvement in the condition, and it is reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life. In essence, the entire record of 
examination and the medical-industrial history should be 
reviewed to ascertain whether the recent examinations to 
reduce the evaluations are full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  See 38 C.F.R. § 4.1, 4.2, 4.13; see also 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Brown v. 
Brown, 5 Vet. App. 413, 420-22 (1993).  Towards this end, the 
Board's focus must be on the evidence available to the RO at 
the time the reduction was effectuated; however, when 
reduction in rating is based upon a single examination, post-
reduction medical evidence should may be considered in 
determining whether a condition had actually improved when a 
reduced evaluation was implemented.  Cf. Dofflemyer v. 
Derwinski, 2 Vet. App. 277 (1992).

In this case, the medical evidence upon which the RO granted 
service connection and initially assigned a 60 percent rating 
for the veteran's diabetes in November 1992 includes the 
report of VA examinations, hospitalization reports, and 
outpatient treatment records.  At the time, he was developing 
complications of diabetic neuropathy involving both feet.  

The veteran's medical records between November 1992 and the 
time the VA proposed to reduce the evaluation to 20 percent 
consisted of VA examination reports, outpatient treatment and 
hospitalization records.  Essentially, these reflect show 
that he has Type II diabetes mellitus controlled by diet, 
with no other remarkable symptomatology.  He was diagnosed 
with mild hyperglycemia and he was responding well to diet.  
Given these medical findings, he was found not to require 
oral agents or insulin.  Although he had been hospitalized on 
various occasions during this period for psychiatric 
disorders, there was no evidence of record that he had to be 
hospitalized for episodes of ketoacidosis or hypoglycemic 
reactions.  At the time, he was receiving diabetic treatment 
about once per month.  An October 1999 VA examination to 
determine the static condition of the veteran's diabetes 
essentially confirmed earlier findings.  His condition was 
still controlled by diet alone and the diabetic 
polyneuropathy was being manifested by hypesthesias in the 
distal upper extremities and lower extremities, with meralgia 
paresthetica (diabetic mononeuropathy) noted in the right 
thigh.  

Thus, the competent medical evidence shows that from late 
1992 to late 1999, the veteran's diabetes mellitus remained 
controlled by restricted diet alone.  Such evidence dies not 
include any indication that the veteran experienced any 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one of two hospitalizations per year or twice a month visits 
to a diabetic care provider.  

The RO proposed reducing the veteran's disability evaluation 
for diabetes mellitus from 60 percent to 20 percent in 
January 2000.  The same month, he was advised of the proposal 
and given 60 days to respond with medical or other evidence.  
No response to the VA letter was received and, by rating 
decision of March 31, 2000 (not less than 60 days after the 
notice of the proposed reduction), the RO reduced the 
veteran's diabetes mellitus evaluation from 60 percent to 20 
percent, effective from July 1, 2000.  

A full discussion and analysis of evidence associated with 
the record subsequent to July 1, 2000, the effective date of 
the reduction, is set forth in the discussion of the 
veteran's entitlement to an increased evaluation, below.  
However, it is significant to note at this juncture that such 
evidence is consistent with that noted above in demonstrating 
improvement in the condition of his diabetes mellitus.  

The Board notes that, effective June 6, 1996, the VA revised 
the criteria for evaluating disorders of the endocrine 
system, including diabetes mellitus.  See 61 Fed. Reg. 20440 
(1996).  Where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent statutory intent to 
the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The veteran's diabetes mellitus was, and had been for eight 
years, evaluated as 60 percent disabling pursuant to 
Diagnostic Code 7913.  Under the former criteria, a 20 
percent rating was warranted for moderate diabetes mellitus, 
which was treated with moderate insulin or oral hypoglycemic 
agent dosage and a restricted diet, without impairment of 
health or vigor or limitation of activity.  A 40 percent 
rating required that the disease be shown to be moderately 
severe, as reflected by treatment that included a large 
insulin dosage, a restricted diet, and careful regulation of 
activities, i.e., avoidance of strenuous occupational and 
recreational activities.  A 60 percent rating was warranted 
for severe diabetes, with episodes of ketoacidosis or 
hypoglycemic reactions, but with considerable loss of weight 
and strength and with mild complications, such as pruritus 
ani, mild vascular deficiencies, or beginning diabetic ocular 
disturbances.  A maximum 100 percent rating under this code, 
for pronounced, uncontrolled diabetes mellitus, required that 
the disease be manifested by repeated episodes of 
ketoacidosis or hypoglycemic reactions, restricted diet, and 
regulation of activities, with progressive loss of weight and 
strength or severe complications.  In addition, a note 
following the rating criteria indicated that definitely 
established complications were to be separately rated under 
the applicable diagnostic codes.  

Under the revised criteria, a 20 percent evaluation is 
warranted for diabetes mellitus that requires insulin and a 
restricted diet or an oral hypoglycemic agent and restricted 
diet.  A 40 percent evaluation requires insulin, a restricted 
diet, and regulation of activities.  A 60 percent under this 
code requires insulin, a restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A maximum rating of 100 percent is warranted when 
the disability requires more than one daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  In addition, a 
note following the rating criteria indicates that compensable 
complications from diabetes mellitus are evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  However, noncompensable complications 
are considered part of the diabetic process under Diagnostic 
Code 7913.

Although the veteran was granted an increased rating to 60 
percent for his service-connected diabetes mellitus in 1992, 
the medical evidence at the time failed to show insulin for 
severe diabetes, with episodes of ketoacidosis or 
hypoglycemic reactions, considerable loss of weight and 
strength and mild complications, such as pruritus ani, mild 
vascular deficiencies, or beginning diabetic ocular 
disturbances.  Likewise, there is no medical evidence showing 
the need for insulin, a restricted diet, and the need for 
regulation of activities, which would have warranted even a 
40 percent evaluation.  

The Board notes that the manifestations and symptomatology of 
the veteran's diabetes mellitus meet neither the previous or 
current criteria for a 60 percent evaluation.  Review of the 
record shows medical evidence consistently indicating that 
his diabetes has always been controlled solely through diet.  
He has never been under medical advisement to regulate his 
activities, use insulin, nor had he experienced episodes of 
ketoacidosis or hypoglycemic reactions requiring multiple 
hospitalizations per year.  

The law provides that a disability rating in effect at the 
time the Rating Schedule is revised cannot be reduced due to 
the change in the Rating Schedule, unless an improvement in 
the disability is shown to have occurred.  See 38 U.S.C.A. § 
1155; see Fugere v. Derwinski, 972 F.2d 331 (Fed. Cir. 1992); 
38 C.F.R. § 3.951(a) (2000).  In the veteran's case, when 
reviewing the veteran's complaints and medical evidence 
pertaining to his diabetes mellitus, it appears that his 
condition neither meets the prior or current criteria for a 
40 percent evaluation, let alone for a 60 percent evaluation.  
Under both criteria, no more than a 20 percent evaluation is 
warranted, in the absence of medical evidence showing a more 
severe condition.  

The Board finds that, at the time of the rating reduction at 
issue, there was sustained material improvement in the 
veteran's service-connected diabetes mellitus, and that such 
improvement was reasonably certain to continue under the 
ordinary conditions of life.  The Board would add that in all 
the above-mentioned medical reports, a history of his 
diabetes mellitus and the veteran's complaints were noted, 
and that adequate multiple examination findings were 
reported.  

Accordingly, the Board finds that a preponderance of the 
available evidence at the time of the March 2000 rating 
decision (which effectuated the proposed reduction in rating) 
fully supported the RO's conclusions that an improvement in 
the veteran's diabetes mellitus had occurred, and that the 
proper rating level for the condition was a 20 percent 
evaluation.  

B.  Increased Rating

During the course of his appeal, the veteran also has 
asserted entitlement to an increased rating for his diabetes 
mellitus, to include subsequent to the reduction, and VA 
medical examination reports have been received since the 
effective date of the reduction of the veteran's disability 
evaluation to a 20 percent evaluation.  Accordingly, the 
Board finds that the claim for an increased rating since the 
reduction should also be considered.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The old and revised schedular criteria for diabetes mellitus 
have been outlined above, and are incorporated herewith.

The medical evidence shows that the veteran's diabetes 
mellitus is controlled with diet alone.  He has diabetic 
polyneuropathy, manifested by hyperesthesias in the distal 
upper extremities and lower extremities and meralgia 
paresthetica (diabetic mononeuropathy) in the right thigh.  
Based on the current use of oral hypoglycemic agent and 
restricted diet, his disability evaluation is appropriately 
rated 20 percent disabling.  In the absence of more severe 
disability resulting in regulation of activities, episodes of 
ketoacidosis or hypoglycemic reactions requiring two or more 
hospitalizations per year or more than twice a month visits 
to a diabetic care provider, progressive weight loss, or 
complications that would be compensable if separately 
evaluated, the criteria for a disability evaluation in excess 
of 20 percent have not been met.  Inasmuch as there is a 
specific code for diabetes mellitus, reference to any other 
code would not be effective for a greater disability 
evaluation.  

II.  Major Depression

In November 1992, the RO denied the veteran entitlement to 
service connection for nervous condition, which he timely 
appealed.  The Board remanded the issue to the RO in July 
1996.  In December 1998, the RO granted service connection 
for major depressive disorder and 10 percent rating was 
assigned the disability, effective from September 1995.  The 
veteran was notified of the decision and, in April 1999, he 
advised the RO of his dissatisfaction with the initial 10 
percent rating.  The RO, in a January 2000 rating decision, 
increased the disability evaluation to 50 percent, effective 
from October 1999, and the veteran continued his appeal.  As 
the veteran has expressed his dissatisfaction with the 
initial rating assigned at the time of the grant of service-
connection for major depressive disorder, the Board has 
recharacterized the issue as involving the propriety of the 
assignment of the initial rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Where the question for consideration 
is propriety of the initial evaluation assigned, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 119.  

The veteran's service-connected major depressive disorder is 
evaluated under schedular criteria for evaluating psychiatric 
disabilities.  By regulatory amendment effective November 7, 
1996, substantive changes were made to that criteria, as set 
forth at 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  

As noted earlier in this decision, where laws or regulations 
change after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent statutory intent to the contrary.  See Dudnick, 10 
Vet. App. at 79; Karnas, 1 Vet. App. at 312-13.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000). 

Here, neither the former or revised applicable schedular 
criteria are clearly more favorable to the veteran's claim.  
Thus, the RO has appropriately considered the veteran's claim 
under the former and revised criteria, and there is no 
prejudice to him in the Board doing likewise, applying the 
more favorable result, if any.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  

Prior to November 7, 1996, major depression was evaluated 
using criteria from the general rating formula for 
psychoneurotic disorders.  38 C.F.R. § 4.132, Diagnostic Code 
9405 (1996).  Under this formula, a 10 percent evaluation is 
assigned for depression that results in mild social and 
industrial impairment; the psychoneurotic symptoms resulted 
in such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce mild social impairment.  
38 C.F.R. § 4.132.

A 30 percent evaluation is assigned upon a showing of a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite social impairment.  The term 
"definite" was defined as "distinct, unambiguous, and 
moderately large in degree," and as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93, 59 
Fed. Reg. 4752 (1994).  See also Hood v. Brown, 4 Vet. App. 
301 (1993).  

A 50 percent evaluation is assigned where an ability to 
establish or maintain effective or favorable relationships 
with people is shown to be considerably impaired, by reason 
of psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132.

A 70 percent evaluation is warranted where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was shown to be severely impaired, 
or by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in severe industrial impairment.  Id. 

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must be so adversely 
affected as to result in virtual isolation in the community; 
or there must be totally incapacitating symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or, as a result of the psychiatric 
disability, the individual must be unable to obtain or retain 
employment.  These criteria represent three independent bases 
for granting a 100 percent evaluation.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996). 

Under the revised criteria, now set forth at 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2000), a 10 percent rating is 
assigned for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or where symptoms are controlled by 
continuous medication.  

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130.

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

Additionally, a 70 percent evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id. 

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.

The veteran has taken issue with the assignment of a 10 
percent rating for major depression from September 19, 1995, 
the date of service connection.  He has not taken issue with 
the effective date of the grant of service connection for 
major depression.

The veteran's VA psychiatric hospitalization in September 
1995 was for complaints of chronic pain due to peripheral 
neuropathy attributed to diabetes.  The hospital discharge 
report contains the diagnoses of dysthymic disorder with 
somatization and a history of alcohol and polysubstance 
abuse.  

Following the veteran's VA psychiatric examination in January 
1996, the diagnoses presented were major depression and 
alcohol dependence, currently in remission.  The examining 
physician noted that the diabetes had given rise to some 
degree of anxiety and depression.  Further, the veteran had 
other causes in his clinical picture for depression other 
than diabetes, specifically chronic pain and loss of function 
with his left upper extremity, degenerative disc disease, 
prostate problem and relative social isolation.  The examiner 
found the veteran had a moderately impaired industrial 
capacity and a mild to moderate impairment of social 
functioning.  A Global Assessment of Functioning (GAF) score 
of 55 was assigned.  In October 1997, a VA physician noted 
the veteran was depressed because of his diabetes.  The 
diagnoses included major depression and anxiety disorder.  

In March 1998, the veteran underwent extensive VA 
psychological and psychiatric evaluation.  The diagnoses 
included major depressive disorder, recurrent, severe, 
without psychotic features; alcohol dependence, in partial  
remission; cannabis abuse; personality disorder.  He was 
assigned a GAF score of 50 for his overall psychiatric 
conditions and a GAF score of 70 for his service-connected 
conditions.  The examining physician offered that it was 
psychologically not ascertainable to clearly determine the 
likely etiology of the veteran's depression due to his 
complex history involving a childhood loss and trauma; foster 
homes and residential treatment; military hospitalization due 
to mononucleosis; military discharge due to diet-controlled 
diabetes mellitus; divorcee and relationships loss; substance 
abuse; legal charges; job changes and employment disability 
due to hand injury.  In the physician's opinion, it appeared 
reasonable that the veteran's depression may, at least to a 
mild degree, be aggravated by the service-connected diabetes 
mellitus and related complications.  Beyond that, the 
complexity of the history precluded clear separation of 
specific depressive symptomatology.  

On the basis of the medical evidence, the RO granted the 
veteran entitlement to service connection for major 
depression, secondary to his service-connected major 
depressive disorder, in a December 1998 rating decision.  An 
initial 10 percent evaluation was assigned the disorder, 
effective from September 1995, and, in April 1999, the 
veteran expressed his dissatisfaction with the 10 percent 
rating.  

Applying the relevant law and regulations to the facts in 
this case, the Board finds that, under the criteria for 
rating psychoneurotic disorders that was in effect prior to 
November 7, 1996, the veteran's psychiatric condition more 
closely approximates a 30 percent evaluation.  

The veteran's September 1995 hospitalization was primarily 
for depression.  On mental status examination, he appeared 
depressed, with somber mood and very little variation in his 
affect.  He admitted to tearful episodes.  Thought content 
revolved around chromic pain and chronic feelings of 
depression.  There were no hallucinations or delusions.  
There was no evidence of a thought disorder.  He was oriented 
and he had normal insight.  The report notes that the veteran 
related his depression to his chronic pain in his feet, 
ankles and occasionally the neck.  He had been told that the 
pain was due to peripheral neuropathy from his diabetes.  He 
denied homicidal or suicidal ideation.  He underwent several 
consults during his hospital stay, with the major issue being 
somatization.  The Board notes that during this 
hospitalization, his depression appears to be associated with 
his diabetes mellitus.  Under the criteria in effect prior to 
November 7, 1996, the Board finds that, as of his September 
1995 hospitalization, his major depression, more closely 
approximates the criteria for a 30 percent evaluation so as 
to reflect such a reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  Without medical evidence of 
psychoneurotic symptoms of such severity as persistence 
productive of considerable impairment in his ability to 
maintain effective or favorable relationships and 
considerable industrial impairment, a disability evaluation 
to the next higher (50 percent) rating is not warranted.  As 
such, it further shows that the criteria for a 70 percent or 
a 100 percent rating have not been met.  

On the other hand, the results of the veteran's January 1996 
VA psychiatric examination reflect moderately impaired 
industrial capacity and a mild to moderate impairment of 
social functioning.  In October 1997, a VA physician noted 
that the veteran's major depression, anxiety disorder, was 
due to his diabetes.  His March 1998 VA examination report 
includes a diagnosis of major depressive disorder, severe, 
and the examiner assigned a GAF score of 50 for his overall 
conditions.  The Board points out that, in addition to his 
service-connected major depression, diabetes mellitus and 
impotency, he has nonservice-connected laceration residuals 
of the left wrist with ankylosis of the thumb and poor grip 
strength, degenerative disc disease of the cervical and 
lumbar spine, bronchitis, arthroscopy residuals of the left 
knee, alcoholism and drug dependence.  Following his October 
1999 VA examination, his condition was assigned a GAF score 
of 45.  

The Board notes that, pursuant to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), scores between 41-50 
indicate that there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
However, the same examiner assigned a GAF score of 70 just 
for the veteran service-connected conditions (major 
depression, diabetes mellitus, and impotency).  The Board 
notes that scores between 61-70 indicate some mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well and has some meaningful 
interpersonal relationships.  

Given the more recent assessments as to the severity of the 
veteran's psychiatric disability, the Board finds that it is 
at least as likely as not that the veteran's major depression 
disorder results in a considerable impairment in his ability 
to establish or maintain effective or favorable relationships 
and in considerable industrial impairment, or, since November 
7, 1996, occupational and social impairment with reduced 
reliability and productivity due to such symptoms as impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.  

However, the veteran's symptoms are not show to result in the 
severe social and industrial impairment required for a 70 
percent evaluation.  Despite his more or less consistent 
psychiatric symptoms, VA examiners have, for the most part, 
indicated that the veteran remains alert, oriented, maintains 
fluent goal-directed speech, and has no formal thought 
disorders.  More recent findings, namely recorded in his 
January 1996, March 1998, and October 1999 VA examinations, 
essentially show the veteran as having good hygiene, fair to 
poor insight and judgment, normal speech and behavior, intact 
cognition, good articulation, and no evidence of psychotic, 
suicidal or homicidal ideation.  These overall findings do 
not appear to denote such symptomatology as to meet the 
criteria for a 70 percent evaluation under either the former 
or revised criteria.  

In the absence of clinical evidence of severe impairment 
attributable to the veteran's major depression in his ability 
to establish or maintain effective and wholesome 
relationships with people and a showing that his 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment, the requirements for assignment of a 70 
percent disability evaluation under the former criteria are 
not met.  

As regards the revised criteria, although the veteran has 
occasionally had suicidal thoughts for which he had received 
treatment, there is no indication of obsessional rituals, 
intermittently illogical speech, near-continuous panic or 
depression affecting the ability to function independently, 
impaired impulse control, spatial disorientation, recent 
indication of the presence of impairment of short-term and 
long-term memory with regard to his ability to retain general 
material and to complete tasks, nor is there any indication 
that the veteran's judgment and abstract thinking have been 
impaired.  Similarly, there is no indication that the veteran 
has any difficulty in understanding complex commands.  As 
previously indicated, he was, and is, fully oriented, and his 
intelligence is intact.  Moreover, during all the above-
mentioned recent VA psychiatric examinations, the examining 
physicians have consistently considered the veteran competent 
to handle his financial affairs, albeit it with some periodic 
review.  Hence, the criteria for a 70 percent evaluation 
under the revised criteria likewise are not met.  

It follows that the veteran's symptomatology also would not 
warrant a 100 percent disability evaluation under either of 
these criteria.  In each instance, a total disability 
evaluation requires symptomatology even more pronounced than 
that already specified.  

In view of the foregoing, the Board finds that the record 
presents evidence that, from the date of service connection 
for major depression, the veteran's major depression met the 
criteria for a 30 percent rating; Thereafter, the criteria 
for a 50 percent, but no higher, evaluation is met for major 
depression , effective from the October 1999 VA examination.  

III.  Earlier Effective Date for TDIU

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later date.  In the case 
of disability compensation, the effective date of the award 
for increase is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date; 
otherwise, the effective date of the award is the date of 
receipt of the claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements, an 
informal request for increase or reopening will be accepted 
as a claim.  See 38 C.F.R. § 3.155.  

In this case, the veteran filed an application in July 1992 
for entitlement to an increased rating for his service-
connected diabetes mellitus, then rated 10 percent disabling, 
and for service connection for a nervous condition claimed as 
secondary to diabetes mellitus.  The RO granted a 60 percent 
rating for diabetes mellitus in November 1992, effective from 
July 1992, the date of receipt of the veteran's claim.  

In October 1993, the VA received the veteran's claim for 
TDIU, which was granted by the RO in January 2000, effective 
from October 1993, the date of receipt of the veteran's claim 
for unemployability benefits.  In March 2000, the VA received 
the veteran's February 29, 2000, letter in which he expressed 
his dissatisfaction with the effective date of the award of 
TDIU.  The RO, in a March 31, 2000, rating decision, found 
that the October 1993 effective date was clearly and 
unmistakably erroneous and assigned July 9, 1992, as the 
correct effective date for TDIU benefits.  The veteran 
appealed the corrected date.  

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Total disability ratings for compensation may 
be assigned, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a).  

The Board acknowledges that a claim for an increased rating 
could potentially be a claim for a total rating.  See Norris 
v. West, 12 Vet. App. 413, 418 (1999).  With a single 
disability rated as 60 percent disabling (diabetes mellitus), 
effective from July 1992, the veteran at least met the 
schedular criteria for consideration of a total rating based 
on individual unemployability from that time.  Moreover, the 
veteran now asserts that he has been unemployable since 
August 1986.  However, such a rating can only reasonably 
raise an informal claim for a total rating for compensation 
purposes if the evidence then of record (or within VA's 
control) showed that the veteran was unable to secure a 
substantially gainful occupation as a result of service-
connected disability.  Id.  

In this case, however, there is no objective evidence dated 
earlier than 1992 that indicates that the veteran was unable 
to obtain or retain substantially gainful employment as a 
result of his service-connected diabetes mellitus, his only 
service connected disability at that time.  

In July 1998, the VA received copies of the veteran's Social 
Security Administration records and, in September 1998, 
received a copy of the Social Security Administrative Law 
Judge's decision.  The veteran was awarded disability 
benefits in May 1989, effective from August 1986.  The bases 
of the decision was the veteran's severe post-laceration 
injury to his left wrist and major depressive disorder, 
ascribed by a treating psychiatrist to the veteran's physical 
injury.  

Under these circumstances, the Board finds that there is an 
objective basis for construing the veteran's July 1992 claim 
for an increased rating for his diabetes mellitus as a claim 
for a total rating based upon individual unemployability.  
Further, when awarded the 60 percent rating, effective from 
the date of his July 1992 claim, he at least met the 
schedular criteria for consideration of a total rating based 
on individual unemployability from that time.  See 38 C.F.R. 
§ 4.16.  At the time he applied for TDIU in October 1993, 
which was within a year of the VA's November 1992 letter 
notifying of the increase, he met the schedular criteria for 
TDIU.  The evidence also shows that he was not employed in 
July 1992.  Except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later date.  In the 
veteran's case, his entitlement arose on the effective date 
of the award of the 60 percent evaluation for diabetes 
mellitus under 38 C.F.R. § 4.16.  As such, July 9, 1992, is 
the correct effective date for the award of TDIU due to 
service-connected disability, with actual payment of benefits 
being made the first day of the calendar month following the 
month in which the award became effective.  See 38 U.S.C.A. 
§ 5111; 38 C.F.R. § 3.31.  Accordingly, the veteran's claim 
for an earlier effective date for TDIU must be denied.  

IV.  Earlier Effective Date for Chapter 35 Benefits

Chapter 35, Dependents' Educational Assistance, was 
established by Congress for the purpose of providing 
opportunities for education to children whose education would 
otherwise be impeded or interrupted by reason of the 
disability or death of a parent from a disease or injury 
incurred or aggravated in the Armed Forces.  See 38 U.S.C.A. 
§ 3500.  

For the purposes of Chapter 35 benefits, the term eligible 
person means a child of a person who died of a service-
connected disability; has a total disability permanent in 
nature resulting from a service-connected disability, or who 
died while a disability so evaluated was in existence; or at 
the time of application for benefits under this chapter is a 
member of the Armed Forces serving on active duty and is 
listed as missing in action, captured in the line of duty by 
a hostile force, or forcibly detained or interned in the line 
of duty by a foreign government or power.  See 38 U.S.C.A. 
§ 3501; 38 C.F.R. § 21.3021.  

In the veteran's case, the RO awarded the veteran Chapter 35 
benefits, effective from October 1999, the date of his VA 
examination to determine the static level of his 
disabilities.  The physicians conducting the physical and 
psychiatric evaluations were specifically requested to opine 
whether the veteran's diabetes mellitus and major depressive 
disorder would preclude industrial employment.  Both 
examiners offered their medical opinions that the veteran's 
conditions rendered him unemployable.  The psychiatrist found 
the veteran's prognosis to be guarded but that he was capable 
of handling his own benefits.  

Although the veteran asserts that the effective date for 
Chapter 35 benefits should be he effective date of the award 
of TDIU, namely, July 1992, and that his children should 
receive retroactive educational benefits, the regulation 
specifies that such benefits may be paid to dependent 
children of a veteran who has a total disability, permanent 
in nature.  Based on expert medical opinion offered in 
October 1999, it appears that the veteran's service-connected 
diabetes mellitus and major depressive disorder have rendered 
him unemployable, i.e., total and permanent in nature.  
Significantly, the veteran has not submitted medical opinion 
that he has had a total disability permanent in nature prior 
to October 1999.  As such, the October 1999 date is an 
appropriate date for the award of Chapter 35 benefits.  


ORDER

The reduction in the evaluation of the veteran's diabetes 
mellitus from 60 percent to 20 percent was proper, 
restoration of the prior rating is denied.  

A disability evaluation in excess of 20 percent for diabetes 
mellitus since the reduction is denied.  

To the extent that an initial 30 percent disability 
evaluation is warranted for major depression, effective from 
September 1995, the appeal is granted, subject to the law and 
regulations governing payment of monetary benefits.  

Effective from October 1999, a disability evaluation in 
excess of 50 percent for major depression is denied.  

An effective date earlier than July 9, 1992, for the grant of 
a total disability evaluation due to individual 
unemployability is denied.  

An effective date earlier than October 14, 1999, for the 
award of Chapter 35 benefits (Dependents' Educational 
Assistance) is denied.  


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

